UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 STICHTING JURIDISCH EIGENDOM DE                              :
 VESTE BELEGGINGSFONDSEN,                                     :
                                              Plaintiff,      :    21 Civ. 2102 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 CAPSTONE CREDIT, LLC, et al.,                                :
                                                              :
                                              Defendants. X
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated April 2, 2021, required the parties to file a proposed joint

letter and case management plan no later than seven days before the initial pretrial conference

(Dkt. No. 10);

        WHEREAS, the initial pretrial conference is scheduled for May 13, 2021, at 10:50 A.M.;

        WHEREAS, on April 30, 2021, Plaintiff filed affidavits of service (Dkt. Nos. 11 & 12)

stating that Defendants Capstone Capital Group, LLC, and Capstone Credit, LLC, were served on

April 21, 2021. No affidavit of service has been filed as to Defendant Joseph F. Ingrassia;

        WHEREAS, Defendants have not appeared in this case;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than May 11,

2021, at noon, and shall explain why they have not complied with the Court’s deadlines. If

Defendants refuse to cooperate in the preparation of these documents, Plaintiff shall prepare and

file them. If Plaintiff is not in communication with Defendants, no later than May 11, 2021, at

noon, Plaintiff shall file a letter (1) requesting adjournment of the initial pretrial conference for
up to 30 days, (2) proposing a date prior to the conference to present an Order to Show Cause for

default judgment as to Defendants Capstone Capital Group, LLC, and Capstone Credit, LLC, and

related papers as provided in the Court’s Individual Rules, and (3) explaining the status of service

on Defendant Joseph F. Ingrassia. It is further

       ORDERED that Plaintiff shall serve a copy of this Order on Defendants, and shall file

affidavits of service no later than May 21, 2021.

Dated: May 7, 2021
       New York, New York




                                                  2
